This appeal is from a judgment of the Superior Court reversing a decree of the Orphans' Court of Philadelphia County, and allowing a claim, as modified, for payment of funeral expenses of her deceased husband out of the minor's estate.
The minor, Katherine L. Long, requested Harold B. Mulligan, an undertaker, to bury her husband who died leaving no estate. She was eighteen years of age at the time of the audit of the account, the mother of a small child, and was unemployed. Her estate consisted of the proceeds of her husband's life insurance policy, and was in the amount of $580.05, when the guardian's account was called for audit. She receives $25.80 monthly benefits under the Federal Social Security Act, and is willing that the costs of her husband's funeral be paid from her estate. The undertaker's bill as presented at the audit was $438.50. This claim was disallowed by the Orphans' Court. On appeal, the Superior Court directed the amount to be reduced to $200 and paid by the estate. The guardian ad litem then took this appeal.
Since this case involves the identical questions this day decided in O'Leary Estate, 352 Pa. 254, we reach a like conclusion for the reasons therein stated.
Judgment of Superior Court reversed; decree of Orphans' Court of Philadelphia County reinstated and affirmed. *Page 259